Exhibit 10.2

 

BAMKO, LLC

(f/k/a Prime Acquisition I, LLC)

11620 Wilshire Boulevard, Suite 360

Los Angeles, CA 90025

 

April 1, 2020

 

Philip Koosed

c/o: BAMKO, LLC

11620 Wilshire Boulevard, Suite 360

Los Angeles, CA 90025

 

Re:     Amendment to Employment Agreement

 

Dear Philip:

 

Reference is made to the Employment Agreement (the “Employment Agreement”),
dated as of March 8, 2016, between you and Prime Acquisition I, LLC, a Delaware
limited liability company now known as BAMKO, LLC (the “Company”). Capitalized
terms used in this letter (this “Letter”) and not defined have the meanings
given to them in the Employment Agreement.

 

This Letter confirms the agreement between you and the Company that the
Employment Agreement is amended to reduce your base salary payable thereunder.
In furtherance of the foregoing and for good and valuable consideration the
receipt of which is hereby acknowledged, effective as of the date of this
Letter, Section 4.1 of the Employment Agreement is hereby amended to reduce your
current base salary payable under the Employment Agreement to $120,000.00 per
annum, payable in accordance with the Company’s customary payroll practices (the
“Base Salary Reduction”) and all references to base salary in the Employment
Agreement shall mean such amount. Any subsequent revisions, revocations or
modifications to the Base Salary Reduction shall be only as you and the Company
may agree in writing after the date of this Letter, provided that the Company
agrees to in good faith re-evaluate the Base Salary Reduction promptly following
the one-year anniversary of the effective date of this Letter.

 

For avoidance of doubt, you and the Company hereby irrevocably acknowledge and
agree that this reduction of your base salary compensation shall not constitute
Good Reason as defined in the Employment Agreement, notwithstanding anything to
the contrary in the Employment Agreement.

 

The Employment Agreement shall be deemed to be modified and amended in
accordance with the express provisions of this Letter and the respective rights,
duties and obligations of the parties under the Employment Agreement shall
continue to be determined, exercised and enforced under the terms thereof
subject to this Letter. In the event of inconsistency between the express terms
of this Letter and the terms of the Employment Agreement, the terms of this
Letter shall govern. This Letter may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that, a signature transmitted by facsimile, .pdf

 

or other electronic means shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.

 

[Remainder of page left blank intentionally]

 

 

--------------------------------------------------------------------------------

 

 

Please sign this Letter in the space indicated below to acknowledge your
agreement to the foregoing.

 

Sincerely,

 

BAMKO, LLC,

a Delaware limited liability company (f/k/a Prime Acquisition I, LLC)

 

 

 

 

 

By:

/s/ Jake Himelstein

 

 

 

 Jake Himelstein

 

 

 

 Chief Operating Officer / Chief Financial Officer

 

 

 

Acknowledged and agreed as of the date set forth above:

 

 

 

 

 

By:

/s/ Philip Koosed

 

 

 

 Philip Koosed

 

 

 

 President, BAMKO, LLC

 

 

 